Smith, J. (dissenting).
I agree with Judge Rivera that the 911 tape should not have been admitted, because its prejudicial impact far outweighed any value it might have in forestalling speculation about whether the police officers acted properly. I differ from Judge Rivera in that for me it is the hearsay rule, not the rule prohibiting proof of uncharged crimes, that makes the tape inadmissible. Defendant’s possession and unlawful use of a firearm shortly before his arrest might well have been relevant to show his intent—if it could be proved by admissible evidence. But it could not be, and was not. As the trial court recognized, the tape of the 911 call was not admissible for the truth of the statements made by the caller. I find it impossible to believe that any jury, on the facts of this case, could limit its consideration of the tape to the nonhearsay purpose for which it was purportedly offered.
Judges Graffeo, Read and Pigott concur with Judge AbdusSalaam; Judge Rivera dissents in an opinion in which Chief Judge Lippman concurs; Judge Smith dissents in a separate opinion.
Order affirmed.